Citation Nr: 1827615	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-36 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for migraine headaches prior to December 22, 2015, and higher than 30 percent since December 22, 2015.  

2.  Entitlement to an initial disability higher than 10 percent for traumatic brain injury (TBI) with cognitive disorder.

3.  Entitlement to a rating higher than 50 percent disabling for left facial scarring.

4.  Entitlement to higher ratings for posttraumatic stress disorder (PTSD) with major depression, adjustment disorder, and anxiety rated as 30 percent disabling prior to December 10, 2010, 50 percent disabling from December 10, 2010 to December 22, 2015, and 70 percent thereafter.  

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 2004 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2009, the Veteran testified at a hearing before a decision review officer (DRO).  The Veteran also provided testimony at a hearing before a Veterans Law Judge (VLJ) in July 2014.  Transcripts of both hearings have been associated with the Veteran's VA claims file.  

The VLJ, however, who presided over the July 2014 Board hearing has since left the Board.  In January 2018, the Board offered the Veteran an opportunity to testify at another hearing before a different VLJ.  The Veteran was notified that if he failed to respond within 30 days of the correspondence it would be assumed that he did not want another hearing.  To date, the Veteran has not responded and therefore the Board assumes that he does not wish to present for another hearing.

This case was remanded for further development in December 2014.  

The issues of entitlement to a rating higher than 10 percent for TBI with cognitive disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 5, 2010, migraine headaches were not manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months.  

2.  Since November 5, 2010, migraines have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  Left facial scarring is manifested by at least six characteristics of disfigurement and at least one painful scar.  

4.  For the time period prior to December 18, 2009, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity without occupational and social impairment with deficiencies in most areas.

5.  For the time period since December 18, 2009, the Veteran's PTSD has been additionally manifested by active suicidal ideations and impaired impulse control which has more nearly approximated the criteria for occupational deficiencies in most areas such as work, family relations, judgment, thinking and mood.


CONCLUSIONS OF LAW

1.  Prior to November 5, 2010, the criteria for an initial evaluation higher than 10 percent for migraine headaches were not met but since November 5, 2010 the criteria for an initial 50 percent rating have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

2.  The criteria for an evaluation of 80 percent for left facial scarring, combined with a separate 10 percent evaluation for a painful scar of the left cheek, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118 Diagnostic Codes 7800-7806 (2017).

3.  The criteria for an evaluation of 50 percent disabling due to PTSD have been met for the time period prior to December 18, 2009, and the criteria for an evaluation of 70 percent disabling have been met since December 18, 2009.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.130; Diagnostic Code 9434-9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the appellant and his representative has specifically raised any procedural issues to the AOJ or the Board, even when construing the appellant's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the claimant, though at the same time giving the claimant's pleadings a liberal construction).

HISTORICAL BACKGROUND

The Veteran was seriously wounded during an improvised explosive device (IED) attack in March 2006.  He suffered a jaw fracture and shrapnel injuries to the left side of his face.  He later described a "pressure in his head," a memory which seemed to "wax and wane," and memory difficulties.  Neuropsychiatric testing revealed impairment of memory, attention, processing speed and executive function.  The Veteran required cognitive rehabilitation.

During service, the Veteran was treated for symptoms of insomnia, nightmares of combat events, hypervigilance, anxiety with agoraphobia, recurrent crying spells, anhedonia, decreased motivation, and hopelessness.  He was described as demonstrating significant difficulty with reintegrating into social and family roles/obligations, and had a sense of identify loss due to inability to function as a deployable Marine as a result of his extensive injuries and symptoms.  He also consistently demonstrated difficulty in managing appointments and medication schedules which was attributed to neurologic injury from TBI.  His diagnoses included adjustment disorder, PTSD and major depressive disorder described as "severe and persistent" which significantly impaired his "ability to meet occupational and interpersonal demands."  A Global Assessment of Functioning (GAF) Score of 42 was assigned.  The Veteran was recommended for medical discharge as it was highly unlikely he could return to full duty.  His civilian occupational prognosis was described as "[p]oor."

The Veteran has been service-connected for PTSD, TBI, left facial scars, migraine headaches, tinnitus, allergic rhinitis and pseudofolliculitis.  His cognitive impairment has been attributed to his TBI residuals and, thus, is separately rated as part of his TBI disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.



ANALYSIS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

MIGRAINES 

The Veteran appeals the denial of an initial rating higher than 10 percent for migraine headaches prior to December 22, 2015 and a rating higher than 30 percent thereafter.  The Veteran's disability has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is in order where there is evidence of characteristic prostrating attacks due to migraines that average one every two months lasting over several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

After review of the record, the Board finds that an initial rating of 10 percent is warranted for migraine headaches prior to November 5, 2010 and that a rating of 50 percent is warranted thereafter.  

To that end, the Veteran was evaluated in the VA clinic setting in December 2007 wherein he described a history of migraines which occurred 3 times per week and lasted 3 hours in duration.  During the June 2008 VA examination the Veteran reported frontal headaches that averaged six times per month and lasted three hours.  When headaches occurred he was able to go to work but required medication.  In June 2009, the Veteran described pain on his forehead and the left side of his head that affected his daily functions.  During the July 2009 VA examination, he reported three headaches weekly that lasted up to five hours at a time.  

During the September 2009 VA examination, the Veteran described a throbbing sensation on his forehead and the left side of his head.  He expressed that he was able to work when his headaches occurred but required medication to do so.  The headaches averaged four times per week and lasted five hours.  His symptoms included nausea and light sensitivity.  It was noted that the effect of the condition on the Veteran's usual occupation was that it limited him by taking off from work six days a year and limited daily activity during a flare up.  

At a hearing in December 2009, the Veteran described experiencing two to three migraine headaches per week which lasted three to four hours in duration.  At times, he lacked motivation due to headaches which his wife attributed to headaches, at which times he would lie down for the rest of the day.

While the Veteran has provided evidence regarding the frequency and duration of his headaches during this time, the next higher evaluation under Diagnostic Code 8100, however, requires characteristic migraine like prostrating attacks occurring on an average once a month over the last several months.  Neither the rating criteria nor the Court has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

At most, prior to November 5, 2010, the Veteran reported headaches that averaged four times per week and lasted five hours.  With medication, he was able to work and only had to take six days of leave from work per year because of his headaches.  As late as December 2009, the Veteran reported migraines which affected his motivation to the point he would lie down for the rest of the day.  However, he did not describe "utter physical exhaustion or helplessness" or "extreme exhaustion or powerlessness" at this hearing.  Although the evidence shows that the Veteran had frequent headaches during this period of time, the more probative evidence is against a showing of characteristic migraine like prostrating attacks.  Accordingly, an initial rating higher than 10 percent for migraine headaches prior to November 5, 2010 is not warranted.  

The Board finds, however, that as of November 5, 2010, the Veteran met, or more closely approximated, the criteria for a rating of 50 percent disabling for migraine headaches.  To that end, in the November 2010 VA examination, the Veteran reported headaches which he described as throbbing pain and associated with nausea.  When the headaches occurred, he reported that he had to stay in bed and was unable to do anything.  During his July 2014 hearing, he also testified that he had prostrating headaches at least 15 days out of the month.  During these headaches, he expressed that he had to go to his room, cut off the light and lay down.  

The Veteran reported having completely incapacitating attacks at least once a month as of November 5, 2010.  The Veteran is competent report the nature and frequency of his headaches and the Board finds that his statements are credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran's headache symptoms approximated characteristic prostrating attacks.  The frequency and severity of these headaches were described as 15 days per month being unable to function which, in the Board's opinion, rises to the level of severe economic inadaptability (being unable to work 15 days per month).  Accordingly, a rating of 50 percent disabling is granted since November 5, 2010.  

In so holding, the Board cannot ascertain from the Veteran's own lay descriptions that his migraine headaches increased in severity for any specific time period prior to November 5, 2010.

SCARS 

The Veteran appeals the denial of a rating higher than 50 percent disabling for left facial scarring.  His disability is rated under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under DC 7800, burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck warrant a 10 percent rating with one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Note (1) indicates that the 8 characteristics of disfigurement for purposes of evaluation under Diagnostic Code 7800 are: A scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; the surface contour of a scar is elevated or depressed on palpation; a scar adherent to underlying tissue; hypo-or hyper-pigmented scarring in an area exceeding six square inches (39 sq. cm.); abnormal skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (5) indicates the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

During the June 2008 VA examination, the Veteran reported pain on the left jawbone.  He reported, however, that he did not experience any functional impairment from his condition.  Examination revealed there was a scar located on the left side of the face that measured 11 cm by 1.5 cm and a scar on the left lateral nose that measured 1.5 cm by 0.25cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation , hypopigmentation, hyperpigmentation, abnormal texture, inflammation and/or edema.  

The January 2009 VA examination disclosed there was a depressed scar on the left side of the face traversing from the nose.  It measured  about 14 cm by 2.5 cm and had disfigurement, adherence, keloid formation of more than six square inches and hyperpigmentation of more than six square inches, and abnormal texture of more than six square inches.  There was no tenderness, ulceration, instability, tissue loss, edema, hypopigmentation and/or limitation of motion. 

The scar located on the left side of the face was depressed and measured about 2 cm by 0.2 cm.  It had disfigurement, adherence, hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  There was no tenderness, ulceration, instability, tissue loss, keloid formation, edema, hypopigmentation, inflammation and/or limitation of motion.  

The scars of over the face caused distortion of indented scarring with keloid showing asymmetry of the face related to the scars.  The face scars did not cause any asymmetry of the chin, forehead, eyes, ears and/or lips.  However, the face scars caused asymmetry of the nose related to the scar and cheeks, and indented deformity of scars on left side of the face.  The Veteran described residual pain and scarring during the examination, and reported that he did not experience any functional impairment from the condition.  

When examined in July 2009, the Veteran reported a scar across the bridge of the nose continuing across the left cheek.  He did not experience skin breakdown and his symptoms included pain.  He reported numbness and hypersensitivity in the area of the scar, and limitations to include no feeling in the left cheek and an inability to move his left upper lip or nostril.  Examination of the nose revealed a scar with obvious disfigurement on examination of the nose.  There was well healed non-tender 5cm x 2.5 cm scar across the bridge of the nose.  

Examination further revealed that there was a scar precisely located on the left cheek.  The entire scar measured 14 cm by 2.5cm and it was painful on examination.  There was no skin breakdown but the scar was deep with underlying tissue damage.  Inflammation and edema were absent but there was keloid formation and disfigurement.  The scar limited motion which caused asymmetry of the lips and cheeks.  There was also limitation of function which was distortion/asymmetry with lips, cheeks and left eye lid (mild ptosis).  

The scar adhered to the underlying tissue and on palpation it was depressed.  It had an irregular texture on the left cheek which measured 5 cm by .5 cm.  It had atrophic texture which could be described as right nares and measured 2 cm by .25 cm.  There was a shiny texture to the scar described as the bridge of the nose and it measured 6 cm by .5 cm.  There was no hypopigmentation of the scar but there was hyperpigmentation of the scar of the left cheek which measured 5 cm by .5 cm.  The scar had induration and was inflexible, the induration measured 6 cm by .5 cm.  There was underlying soft tissue loss which was not visible or palpable and measured 2 cm by .25cm.  The scar located on the left eye lid was asymmetrical, the scar located on the left cheek was distorted and asymmetrical, and the scar located on the portion of the lip was asymmetrical.  

The December 2015 VA examination disclosed no painful and/or unstable scars of the head, face or neck.  The right side of nostril- linear scar was non painful and mildly hyperpigmented.  It was soft (not indurated and inflexible), slightly elevated, not adherent to underlying tissue and of normal skin texture.  There was no underlying soft tissue missing.  It was not disfiguring in the opinion of the examiner and not associated with muscle or nerve injury.  It measured 1.25 x .2 cm.  

Examination revealed a Y shaped linear scar extending from left side of the nostril to mid-cheek.  The longest portion of the scar was 6 cm long with the extension giving the "Y" shape was 2 cm long mid cheek.  The scar was nontender to palpation and hyperpigmented.  It was soft (not indurated and inflexible), slightly elevated, not adherent to underlying tissue and of normal skin texture.  There was no underlying soft tissue missing and it was disfiguring because the scar extended from the nose to the cheek area and was visible.  There was no apparent muscle or nerve injury.  It measured 8 cm x .2 cm.  

The third scar involved the mid cheek area and there was a beard growth that covered some portion of the scar.  It was approximately 2 cm round in the mid cheek area with a 2cm linear scar that extended inferiorly from the scar.  The scar in this area was nontender to palpation and mildly hyperpigmented.  It was mildly indurated and inflexible, mildly depressed, and there was some adherence to underlying tissue.  It was noted that there may be some underlying soft tissue missing.  It was disfiguring in the examiner's opinion because of its location although the beard covered a portion of the scar.  There was no associated muscle or nerve injury apparent on examination.  

There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  It was noted that the scars did not cause limitation of function.  There were no scars involving the left upper eye brow, eye lid or lower eye lid, and no tenderness to palpation of the area involving the skin of the left eye on examination. 

The Veteran has also testified to his own perception that his facial scarring leads to assymetry of facial features.  He describes his left eye as being smaller in appearance as a result of the shrapnel injury.  The Board has reviewed photographs of the facial scarring, and his description is consistent with the photographic evidence.

A review of the record shows that there is no visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  To that end, during this appeal there has been a showing of gross distortion or asymmetry of three or more features as the July 2009 VA examination disclosed distortion/asymmetry of the lips, cheeks and left eye lid (mild ptosis).  The Board notes, however, that there is no showing of visible or palpable tissue loss.  The June 2008 and January 2009 VA examinations specifically found that there was no tissue loss.  Although the July 2009 VA examination disclosed that there was underlying soft tissue loss, it was not visible or palpable.  The December 2015 VA examination also disclosed that there was visible or palpable tissue loss.  The Board's lay review of the photographic evidence does not result in a different conclusion.

The Board finds, however, that six or more characteristics of disfigurement has been shown by the record during this period of time.  In this regard, the January 2009 VA examination disclosed facial scarring that was: (1) depressed, (2) 14 cm in length, (3) 2.5 cm (at least a .6 cm) in width, (4) adherent, (5) hyperpigmented of more than six square inches, and (6) of abnormal texture of more than six square inches.  Additionally, the July 2009 and December 2015 VA examinations further disclosed that the facial scarring was indurated and inflexible, and that there was underlying soft tissue loss.  

The Board finds that the above findings warrant an 80 percent rating for left facial scarring as the evidence shows there are six or more characteristics of disfigurement and features of assymetry.  The governing regulation also provides that disabling effects other than characteristics of disfigurement that are associated with an individual scar, such as pain, are to be separately evaluated, and combined, under 38 C.F.R. § 4.25, with the evaluation assigned for disfiguring scars.  In this case, the Veteran has a left cheek scar that was found to be painful on examination.  Thus, the Veteran is entitled to a separate, 10 percent evaluation for a painful scar of the left cheek.  Accordingly, an 80 percent evaluation for left facial scarring and a separate 10 percent evaluation for painful left cheek scar is granted.  This is the maximum available rating.

PTSD

The Veteran appeals the denial of a rating higher than 30 percent disabling for PTSD (with major depression, adjustment disorder, anxiety, and cognitive disorder as a residual of a TBI) prior to December 10, 2010, a rating higher than 50 percent from December 10, 2010 to December 22, 2015 and a rating higher than 70 percent thereafter.  The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9434-9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Veteran appeals the denial of a rating higher than 30 percent disabling for PTSD prior to December 10, 2010.  After review of the evidence, the Board finds the criteria for a rating of 50 percent was met prior to December 18, 2009 as occupational and social impairment with reduced reliability and productivity was shown.  To that end, in various statements during this period of time, the Veteran reported that his PTSD caused sleep impairment, panic attacks, nightmares, startle, avoidance of crowds, social withdrawal, memory impairment, irritability and mood swings.  

A July 2008 VA examination reflected the Veteran's report of startle response, hypervigilance, mood swings, irritability, social withdrawal, sleep disturbance, and intrusive thoughts and recollections.  He tended to stay home, and avoided crowds.  His symptoms had improved somewhat since discharge, and he had obtained a job.  He had cognitive impairment due to TBI which had not improved.  The Veteran described his work relationships as good, but he had a strained and problematic marriage since his return from Iraq.  His mental status examination was significant for a quite flat and constricted affect, difficulty understanding complex commands, difficulty maintaining concentration, and signs of suspiciousness.  There were no suicidal ideations.  The examiner found that the best description of the claimant's current psychiatric symptoms caused occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  A GAF of 60 was assigned.

When evaluated in September 2008, P.W., Ph.D., found that the Veteran's current cognitive impairment was that symptoms may cause occupational and social impairment when high demands are placed on the Veteran requiring rapid information processing or rapid verbal output.  Such, he stated, would result in an occasional decrease in work efficiency and an intermittent inability to perform certain occupational tasks though the Veteran was likely to function generally well in occupations with routine expectations.  The Veteran was noted to have abnormal affect and mood with a somewhat flattened affect.  He was diagnosed with cognitive disorder due to TBI.

In June 2009, the Veteran reported an increased severity of his PTSD.  During July 2009 VA examination, the Veteran reported PTSD symptoms of startle responses, hypervigilance, avoidance, mood swings, anxiety attacks, irritability, anger, nightmares, social withdrawal, intrusive thoughts and recollections, poor concentration and focus, and memory problems.  He reported that his symptoms affected his daily functioning as he had a strained marriage because of his irritability and lack of desire to socialize.  He expressed that he worked hard on interacting with his children more.  He had a couple of work friends but said that he did not socialize with them after hours.  However, he described his relationship with co-workers as good.

The Veteran's mental status examination was significant for disturbance of mood and motivation with a flattened affect.  Panic attacks occurred more than once a week.  He was hypervigilant and frightened.  There was a moderate degree of memory impairment.  Suicidal ideation was absent.  The VA examiner found that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because of his mood swings and irritability as he at times had trouble effectively relating to others.  He also noted that the Veteran's suspiciousness impaired his ability to establish and maintain effective relationships.  Additionally, it was found that the Veteran had difficulty maintaining effective family role functioning and because of his irritability and social withdrawal he had to work hard at functioning as a husband and father.  The VA examiner found that the Veteran had difficulty understanding complex commands because of his poor concentration and that he had trouble with multi-step procedures and had to rely on lists and manuals to provide structure so he can perform adequately.  

At a hearing on December 18, 2009, the Veteran endorsed PTSD symptoms of panic attacks several times per week, hypervigilance, easy startle, depressive episodes, social isolation and sleep impairment.  He became easily irritated with his children, and shut himself up in his room when noisy.  The Veteran's representative also elicited the following testimony:

REP: You did mention you have some kind of suicidal tendencies?

VET: Yes I do.  Yes I do.  I have attempted many a times to take too many Neurontin or too many sleeping pills hoping that the Good Lord would take me away, but I'm still here and it's serious.  I'm still here.

Given the evidence discussed in the VA examination reports, outpatient treatment records, the Veteran's lay statements and private evaluation reports, the Board finds that prior to December 10, 2010 the Veteran met, or more closely approximated, the criteria for a rating of 50 percent disabling.  As occupational and social impairment with reduced reliability and productivity was shown during this period of time, a rating of 50 percent is granted prior to December 10, 2010.   

Based on the evidence presented, however, the Board finds against a rating higher than 50 percent for PTSD prior to December 18, 2009 as a disability picture contemplated by a 70 percent rating or higher under Diagnostic Code 9411 was not demonstrated during this time.  To that end, during this period of time the Veteran's VA examinations, private evaluations and outpatient treatment records, generally disclosed no impairment of appearance, hygiene, speech, and orientation.  There was no reported impairment of impulse control with periods of violence.  The Veteran was working and described his relationships with co-workers as good.  There was also no report and/or history of delusions or hallucinations.  There was a showing, however, of memory and concentration problems.  Suicidal ideations were not found or reported on his VA examinations or in the clinic setting.

During the December 2010 VA examination, the Veteran reported that his marriage was dissolving but that he had a new girlfriend and that the relationship was positive.  He described having a close relationship with his mother and a good relationship with his children.  He expressed that he enjoyed video games, working out and traveling.  The VA examiner found that mentally he occasionally had some interference in performing activities of daily living because his memory problems interfered with daily activities.  He was found to be able to establish and maintain effective work/school and social relationships.  His psychiatric symptoms were found to be mild or transient but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  It was found that he had no difficulty understanding commands.  He was not considered to be a threat to self or others.  

The Veteran was given a GAF score of 60 which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The above evidence is against a finding that there was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this time.  To that end, although the Veteran's marriage was dissolving, he had positive relationship with his girlfriend and reported having a good relationship with his mother and children.  During the July 2014 hearing, he also reported having two friends.  He had good relationships with co-workers and was working.  The above demonstrates an ability to establish and maintain effective relationships.  It is also noted that although the July 2009 VA examiner found that the Veteran had difficulty establishing and maintaining effective work/school and social relationships, it was not determined that he had an inability to establish and maintain effective relationships.  

The Board is mindful of the Veteran's December 2009 testimony wherein he reported for the first time active suicidal ideations.  He reported that these were present prior to the December 2009 hearing.  However, the Board cannot factually ascertain when this symptom first manifested given the VA examinations reports and clinic records where suicidal ideations were not reported or found on mental status examination.  Thus, on this record, the Board finds that suicidal ideations are factually ascertainable as being present on December 18, 2009 but cannot be factually ascertained as being manifest at any specific point in time prior to December 18, 2009. 

The Board has also considered the Veteran's belief that his PTSD was more disabling than the 50 percent level prior to December 18, 2009.  However, the 50 percent rating is based, in part, on the Veteran's own report of symptoms and functioning at the time of examination and/or during clinic visits which hold significant probative value as these reports are reliable as they were made contemporaneous in time to the events in question.  In addition to these reports, the VA examiner's provided expertise opinion based on their training and clinical experience as to how these symptoms, when considering their frequency, severity and duration, affected the Veteran's social and occupational functioning.  The Board assigns greater probative weight to these opinions than the Veteran's own personal opinion as the Veteran is not shown to possess similar expertise.

The Board has also considered the argument by the Veteran's attorney that the Veteran's manifestation of suicidal ideation warrants a 70 percent rating for the entire appeal period.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  As addressed above, the Board cannot factually ascertain when prior to December 18, 2009 that the Veteran first manifested suicidal ideations given the VA examination reports in 2007, 2008 and as late as July 2009 and the lack of specifics from the Veteran regarding when his suicidal ideations began.

Furthermore, the Board acknowledges the service treatment records describing the Veteran's psychiatric impairment as severe and persistent with a GAF score of 42 assigned.  However, the Veteran himself reported an initial improvement of symptoms after his discharge from service and the rating is based on the Veteran's report of functioning during the specific periods of time after service.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board also acknowledges the Veteran's cognitive impairment.  However, the medical evidence largely attributes his cognitive impairment is due to TBI which is separately rated under the TBI criteria.

However, as of December 18, 2009, the record is clear that the Veteran manifested suicidal ideations which is an example which supports a 70 percent rating. The Veteran also reported impaired impulse control which is another example supporting a 70 percent rating.  The Board finds that the criteria for a 70 percent rating were more nearly approximated as of December 18, 2009.

Lastly, the Board finds that the most probative evidence is against a finding that the Veteran met, or more closely approximated, the criteria for total occupational and social impairment for any time during the appeal period.  To that end, the record does show that the Veteran was hospitalized for symptoms of psychosis, depression and PTSD in May 2016.  A diagnosis of PTSD with dissociative symptoms and derealization was given.  Upon discharge on May 30, 2016, his mental status was unremarkable.  He was alert and oriented times four with good personal hygiene and grooming.  His thought process was intact with no looseness of association, flight of ideas and/or delusions.  His mood was euthymic and without suicide or homicide thoughts or ideations.  At the time of discharge, he was deemed psychiatrically and medically stable and was not in danger of self or others.  

A prior December 2015 VA examination disclosed that the Veteran was neatly groomed and mildly anxious.  There was no evidence of looseness of associations and/or flight of ideation.  He denied auditory and/or visual hallucinations.  His insight and judgment was fair, and his speech was regular.

Although the Veteran reports that he now lives alone and prefers to be alone, the Board notes that outpatient treatment records show that he has support from his parents and family.  The above evidence demonstrates that he can maintain some effective relationships and that he does not have total social impairment.  Additionally, during this time, the VA examiner indicated that the Veteran's occupational impairment was less than total.  Specifically, the December 2015 VA examiner found that at most there was occupational and social impairment with reduced reliability and productivity.  It is also noted that during this examination, the Veteran reported that he was to receive his Master's degree soon and that he planned to seek employment in the future.  The frequency, duration and severity of symptoms shown in May 2016, based on the entirety of the record, is not shown to more nearly approximate total social and occupational impairment.

It is noted that the criteria for a 100 percent disability rating under Diagnostic Code 9411 require both total occupational and social impairment; the criteria are conjunctive, not disjunctive; thus, both criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The Board finds that the Veteran has been competent and credible when reporting his symptoms during this appeal.  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations and his reports of social and occupational impairment, depressed mood, anxiety, memory loss, hypervigilance and sleep impairment.  The Veteran did not report "total" social impairment due to his PTSD symptoms at any time during this appeal.  While the Veteran expressed his own opinion that he was unemployable during this time, the Board places greater probative weight on the expert opinion that the Veteran's occupational impairment was less than total as it was based on his lay reports in the context of his mental status examination.  Additionally, the issue of entitlement to TDIU will be addressed separately.

In making this decision, the Board acknowledges that during this time outpatient treatment records noted disruptive behavior, severe, acute (not chronic) psychotic thinking, and suicidal thoughts.  These symptoms were not frequency or long in duration.  There is no showing, however, of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and/or any other symptoms of similar equivalence required for a total rating.

In sum, the Veteran's PTSD symptoms are more characteristic of a disability picture that is contemplated by no more than a 70 percent rating...  The Board finds that the Veteran has been competent and credible when reporting his symptoms during this period of time.  The medical and lay evidence, however, establish that at most there is occupational and social impairment with deficiencies in most areas since December 18, 2009.  The manifestations, even when accepted as credible, do not establish total occupational and social impairment.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C. § 5107(b).


ORDER

Entitlement to an initial disability rating higher than 10 percent for migraine headaches prior to November 5, 2010 is denied, but a 50 percent rating is granted effective November 5, 2010.  

Entitlement to a rating of 80 percent disabling for left facial scarring with a separate 10 percent evaluation for a painful scar of the left cheek is granted, subject to law and regulations governing the award for monetary benefits.

Entitlement to a rating of 50 percent for PTSD, but no higher, prior to December 18, 2009 is granted, and a 70 percent rating is granted effective December 18, 2009, subject to law and regulations governing the award for monetary benefits.

REMAND

The Veteran appeals the denial of an initial disability rating higher than 10 percent for traumatic brain injury.  The evidence shows that the Veteran was last examined for VA compensation purposes in November 2010.  He failed to report for additional examination, but testified that he did not receive the examination notice and was willing to report.  The Board finds that a VA examination that is about eight years old is too remote to adequately assess the severity of the Veteran's TBI.  To ensure that the record reflects the current severity of his disability, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Furthermore, the Veteran claims that he is unemployable because of his service-connected disabilities.  The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.

As the Veteran has expressed that his service-connected disabilities impact his ability to maintain employment, a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  The Board notes, however, an opinion has not been obtained to determine what impact, if any, the Veteran's service-connected disabilities, either singly or cumulatively, have on his ability to obtain and maintain employment.  On remand, such an opinion should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder updated VA treatment records.

2.  Request the Veteran to identify his employment and earnings since November 2016.

3.  Schedule the Veteran for a VA examination to address the current nature and severity of his TBI.  Access to electronic claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  In accordance with the latest worksheets for rating TBI, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his TBI.  The examiner must be sure to address the applicable rating criteria and address any functional impairment resulting from the TBI.  A complete rationale for any opinion expressed must be provided.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


